BLAND, P. J.
Plaintiffs had claims allowed against the estate of Eritz Dickmeyer, deceased, which were placed in the fifth class of demands; they appeared in the probate court of Lincoln county on the first annual settlement of Young the administrator, and asked for an order of distribution to the creditors, which they obtained; the administrator appealed to the circuit court; in the circuit court defendant moved to dismiss on the ground, first, “because the settlement was not a final one,” and, second, “because the circuit court had no jurisdiction until after final settlement should be made;” this motion was sustained and the cause was dismissed at the cost of plaintiff. From this judgment plaintiffs duly appealed.
The facts as developed by the record are briefly stated as follows: Dickmeyer at tbe time of his demise owned personal property of the value of $1,034.26 and one hundred and twenty acres of real estate, the latter was encumbered by a deed of trust; after Dickmeyer’s death, to wit, on July 21, 1897, it was sold under the deed of trust by the trustee for $4,725; after paying the debt secured by the trust deed $1,767.36 remained in the hands of the trustee, which he paid over to Young, the administrator. Dickmeyer resided on this land with his family at the time of his death; he left some minor children, and Young had been appointed guardian of these, and on his motion the probate court, prior to the sale under deed of trust, had had a portion of the land set apart to the minors as a homestead. In his first annual settlement Young had charged himself with the whole amount of the personal property, $1,034.26, and took credit for the sum of $967.22, leaving a balance in his hands of $66.54. In the settlement he rendered no account of the $1,767.36. On this showing plaintiffs filed a petition asking *655that he be charged with this sum, and that he be ordered to distribute it with other funds in his hands to the creditors. The administrator resisted this application, claiming that the proceeds of the sale of the real estate, or at least $1,500 of it belonged to the minor children of his intestate, because derived from the sale of their homestead. The probate court granted the prayer of the plaintiffs’ petition, added the sum of $1,767.36 to the balance of cash assets in the hands of the administrator, and took these added items as a basis for its order of distribution. - The order of distribution had the force and effect of a judgment, as execution might be issued on it after demand, section 228, Revised Statutes 1889, and an appeal to the circuit court would lie from it, section 285, Revised Statutes 1889. The circuit court therefore had jurisdiction to try the cause de novo (R. S. 1889, sec. 292), if the probate court had jurisdiction to make the order in the first instance. Probate courts have jurisdiction to make orders of distribution for the payment of debts at each annual settlement of an administrator and are required to do so by sections 226-227 of the administration law, hence there can be no question as to the jurisdiction of the probate court to make the order it did make. Whether or not the order was a proper and correct one to be made, should have been determined by the circuit court on the appeal. If the probate court charged the administrator with cash assets which did not belong to the estate, or which should not be distributed to creditors; or if the probate court adjudicated a contested claim to be cash assets, or over which it had no jurisdiction and charged such cash to the administrator and ordered it with other cash in his hands to be distributed to creditors, the error could and should have been corrected on the trial anew in the circuit court. It was the duty of the circuit court to try the cause de novo and affirm the order of the probate court if found just and correct, but if found to be erroneous, to make such *656order of distribution as the probate court should have made. That this may be done, the judgment is reversed and the .cause remanded.
All concur.